[quakerlogo.jpg]
 
 

   Ronald S. Ettinger    Vice President, Human Resources

 
Dieter Laininger
Expatriate Agreement
February 27, 2014
 
 
 
The following Expatriate Agreement (“Agreement”), effective February 27, 2014,
is in addition to, and made a part of, the Employment Agreement between Quaker
(“Quaker” or the “Company”) and you, dated June 1, 2011 (the “Employment
Agreement”).  The terms outlined in this Agreement supersede and replaces
specific terms outlined in the Expatriate Agreement dated January 15, 2013.
 
 
Assignment:
Your assignment will begin on February 27, 2014 and is expected to run through
January 31, 2017. The Company at its sole discretion may reduce the length of
the assignment to less than the duration listed above.  At the end of the
assignment, you will be repatriated to the Quaker Europe region where every
effort will be made to return you an equivalent level executive position, or if
a position is not available in Quaker Europe every effort will be made to find
you a comparable position in another of Quaker’s regions.  However, you will not
be required to take a position outside of the Quaker Europe region unless
mutually agreeable.
 
Appointment:
Quaker agrees to continue to employ you, and you agree to continue to serve as
Quaker’s Vice President and Managing Director – South America.  You shall
perform all duties consistent with such position as well as any other duties
that are assigned to you from time to time by the Chairman, Chief Executive
Officer and President or the Board of Directors of Quaker.  You agree that you
will, during the term of this Agreement or any extension or renewal thereof,
devote your knowledge, skill, and working time solely and exclusively to the
business and interests of Quaker.
 
Compensation and Benefits:
Effective March 1, 2014 your base monthly salary will be increased to €18,855.38
gross (subject to all applicable withholding) which represents an annualized
amount of €226,264.56.  Your base monthly salary of Euro’s will be converted to
REALS using the FX conversion at the end of that business day on which Quaker
Brazil’s salary is paid. This methodology for converting your base monthly
salary amount into REALS will remain unchanged unless adjusted consistent with
Quaker’s then current practice for reviewing executive officers’ salaries and
performance.
 
You will be eligible for your next base monthly salary increase in March, 2015,
consistent with Quaker’s current practice for reviewing executive officers’
salaries and performance.
 
You will be entitled to an annual incentive bonus package which will be between
zero and up to a maximum of 70% of your base annual salary (annual salary
defined as monthly gross salary x 12) in accordance with the Quaker’s Global
Annual Incentive Plan.
 

Quaker Chemical Corporation
One Quaker Park, 901 E. Hector Street, Conshohocken, PA 19428-2380  USA
P:  610.832.4176   F:  610.832.4282   E:  ettinger@quakerchem.com
quakerchem.com
 
 

--------------------------------------------------------------------------------

 

Under Quaker’s Long-Term Incentive Plan, you will participate at Level 1 with
the awards to be annually approved by the Compensation and Management
Development Committee of the Board of Directors of Quaker.  Both of the
aforementioned incentive Plans may be amended by the Board of Directors at any
time including eligibility to participate in any given incentive plan, the level
of participation in any Quaker incentive plan, and the terms and conditions of
any Quaker incentive plan.  Any changes to those Plans, including participation
levels, shall not affect any of the other terms and conditions hereof or of your
Employment Agreement, including, without limitation, the covenants contained in
the “Provisions to Protect The Company’s Interests”, which is attached to your
Employment Agreement.
 
Pension Expenses:
All pensionable amounts will remain consistent with your current agreement
effective June 1, 2011.  As such you will continue to be eligible to the
following contributions to your pension:
1. € 1,301.64 monthly or €15.619.63 annual to be included as part of your
regular monthly compensation and adjusted annually as per the German legislation
for COL; 2. €16,000 to be paid at the end October as a one-time payment.
 
Transportation:
       You will be eligible for a company automobile for business and personal
use consistent with Quaker Brazil practice applicable to such benefit as the
same may be revised from time to time.
 
Medical Coverage:
You and your eligible dependent will be eligible for the international CIGNA
medical and dental benefits plans while on assignment in Brazil.
 
Home Leave:
For the duration of your assignment, you and your spouse are eligible for home
leave expense reimbursements of up to a combined total of €12,000.00 per
assignment year, which are limited to airfare, automobile transportation, and
lodging, when traveling to and from your home country.  If trips are not made,
no reimbursement will be paid.
 
Household Goods:
Quaker will provide for the shipping of your household goods by air, at the end
of the assignment, each for up to a maximum of 5,5cbm gross or 78 cubic feet of
goods whichever is deemed the greater. At your request, you are eligible for the
cost of reasonable storage for household goods to be stored within your home
country until the end of your assignment.
 
Personal Income Tax Filing Preparation:
Quaker will provide for the cost of your personal income tax filing preparation
for Germany and Brazil for each calendar year while on assignment.
 
Stock Grant:
As part of your agreement to extend your expatriate assignment, on February 27,
2014 you were granted 2,500 restricted shares of Quaker common stock.  These
shares will vest in three (3) equal installments on the anniversary date of this
award. (Consequently, 833 shares will vest on February 27, 2015; another 833
shares will vest on February 27, 2016; and the final 834 shares will vest on
February 27, 2017).  You must be actively employed by Quaker on the vesting
dates to receive the specific shares vesting on that date.
 
Cost of Living:
Effective March 1, 2014 through the final full month of your assignment, you
will receive a cost-of-living monthly base salary adjustment of €2,514.05.  This
monthly payment will remain unchanged during the duration of the
assignment.  This payment will be converted to REALS using the FX conversion at
the end of the business day on regular Quaker Brazil’s pay dates; the same dates
that your regular base salary is paid. These payments will be subject to all
normal withholdings.
 
 
 

--------------------------------------------------------------------------------

 
 
Tax Equalization:
A tax equalization calculation will be completed for each calendar year while on
assignment.  Depending on the calculation, you may be eligible for a tax
equalization payment.
 
Housing:
Through the end of your assignment, you will be eligible for a housing allowance
of up to R$11,500 per month.  Any cost over this amount will be your
responsibility.
 
Other than listed above, there will be no additional changes to, all other terms
and conditions of the Employment Agreement and any prior amendments thereto, as
well as all company rules and practices, shall remain unchanged and in full
force and effect.
 
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same Agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered
(including by facsimile transmission) to the other parties hereto, it being
understood that all parties need not sign the same counterpart.
 
We kindly request your acceptance of these terms by signing below and returning
to the Vice President Human Resources in the Corporate Human Resources
Department.
 
SIGNATURE
I hereby accept the offer as stated in the terms described above.
 

/s/ Dieter Laininger  
Quaker Chemical Industria e Comercio Ltda.
    Dieter Laininger    
Date: 19.03.2014
  By: /s/ Raquel Bastos Lopes     Date:
19.03.2014
      Quaker Chemical B.V.          
By: /s/ E. ten Duis
   
Acknowledged and approved
Date: 26.03.2014
   
Quaker Chemical Corporation
   
By: /s/ Robert T. Traub
    Date:           4/1/14

 